SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

485
KA 15-01650
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CHRISTOPHER ZINK, ALSO KNOWN AS CHRISTOPHER G.
ZINK, DEFENDANT-APPELLANT.


NAPIER & NAPIER, ROCHESTER (JAMES A. NAPIER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered February 28, 2013. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court